Title: From James Madison to Alexander J. Dallas, 4 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 4. 1815
                        
                        I have duly recd. your several letters of   and of May 2. The views you have taken of the late intelligence from France will justly claim all our attention. Should war ensue between G. B. & F. our great objects will be to save our peace & our rights from the effect of it; and whether war ensue or not, to take advantage of the crisis, to adjust our interests with both. It is particularly desireable to ascertain as soon as possible their temper & views respectively, towards the U.S. and many days can not elapse without communications from Paris & London, which will throw light on the path leading to our objects. In the mean time it becomes us, to be in a position to face events whatever may be the turn of them; and consequently to suspend the discharge of the Army, with the exception of the part not within our discretion. Prudence suggests also a delay of the Expedition to the Mediterranean. It is of great importance in every point of view that we should lose no part of the respect we now command by a precipitate & improvident surrender of the best means of preserving our title to it. It may be hoped that with due precautions on our part, the former competition between those powers, in aggressions on us, will be succeeded by rival dispositions to court our good will, or at least to cultivate our neutrality. The lessons afforded by their own experience ought alone to produce wiser councils, and the change in the State of Europe, in general in relation to France, and the trial which G.B. has made of the strength & character of this country, are sources of additional instruction of the same tendency. But in a case of such vast magnitude, we should add to every other motive to do us justice, a condition on our part to enforce it.
                        I return the recommendations in favor of Romayne on whom you will confer the Commission proposed for him. I return also the letter of Genl. B. which is very skilfully framed. Affece. respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        I have returned the proceedings of the Court Martial at Detroit, without any decision on the sentence, dismissing the Militia officers from the service of the U.S. as they are actually out of the service, and the confirmation of the sentence by Genl. McArthur, tho not within the legal period, was presumably just in itself. The case did not appear to require the formality of my interposition. If there be any circumstances rendering it expedient be so good as to let me know.
                    
                